DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Azuka Dike on 7/20/2022.

The application has been amended as follows: 
16. (Currently Amended) A method comprising: 
sending, by a base station to a wireless device via a first control resource set (CORESET) associated with a first CORESET group index, first downlink control information (DCI) scheduling a first physical downlink shared channel (PDSCH) transmission;
sending, based on a capability of the wireless device and via a second CORESET associated with a second CORESET group index, second DCI activating a scheduling configuration associated with the second CORESET group index, wherein the first PDSCH transmission overlaps in time with a semi-persistent
scheduling (SPS) PDSCH transmission associated with the scheduling configuration, and wherein the first CORESET group index is different from the second CORESET group index;
sending the first PDSCH transmission and the SPS PDSCH transmission
overlapping in time; and
receiving, from the wireless device, an acknowledgement of reception of the first PDSCH transmission and the SPS PDSCH transmission.

Reasons for Allowance
Claims 1-5, 7-11, 13-16, 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks submitted have been fully considered and have been found to be persuasive and have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. 
As claim 1, None of these references, taken alone or in any reasonable combination, teach a method comprising receiving second DCI activating a scheduling configuration associated with a second CORESET group index, wherein the first PDSCH transmission overlaps in time with a semi-persistent scheduling (SPS) PDSCH transmission associated with the scheduling configuration; receiving the first PDSCH transmission; and determining, based on whether the first CORESET group index and the second CORESET group index are different values, whether to receive the SPS PDSCH transmission, in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior arts of record.
As claim 11, None of these references, taken alone or in any reasonable combination, teach a method comprising receiving second DCI activating a scheduling configuration associated with a second CORESET group index, wherein the first PDSCH transmission overlaps in time with a semi-persistent scheduling (SPS) PDSCH transmission associated with the scheduling configuration; receiving the first PDSCH transmission; and receiving, based on the first CORESET group index and the second CORESET group index being different, the SPS PDSCH transmission, in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior arts of record.
As claim 16, None of these references, taken alone or in any reasonable combination, teach a method comprising sending, based on a capability of the wireless device and via a second CORESET associated with a second CORESET group index, second DCI activating a scheduling configuration associated with the second CORESET group index, wherein the first PDSCH transmission overlaps in time with a semi-persistent scheduling (SPS) PDSCH transmission associated with the scheduling configuration, and wherein the first CORESET group index is different from the second CORESET group index; sending the first PDSCH transmission and the SPS PDSCH transmission overlapping in time; and receiving, from the wireless device, an acknowledgement of reception of the first PDSCH transmission and the SPS PDSCH transmission, in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414